Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 09/16/2021 has been entered.  Claims 1, 3-7 and 10-22 remain(s) pending in the application.  Applicant's amendments to the Claims have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed 05/03/2021.

Response to Arguments
Applicant’s arguments dated 09/03/2021, with respect to the rejection(s) of claim(s) 1 and 7 under AIZAWA; Tsutomu et al. US 20140290236 A1, in view of DeMarco; Frank A. et al. US 20110295473 A1, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Therefore, claims 1, 3-7 and 10-22 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with DANIEL BISSING on 10/28/2021.

The application has been amended as follows: 
Claim 5 Ln 34-35:--primary pressure 
Claim 6 Ln 29: --from the pressure sensors--.
Claim 10 Ln 5: --compares [[a]] the traveling speed--.
Claim 10 Ln 7: --change [[a]] the current value--.
Claim 10 Ln 10: --valve to [[a]] the pressure corresponding--.
Claim 11 Ln 5: --change [[a]] the current value--.
Claim 11 Ln 8: --valve to [[a]] the pressure corresponding--.
Claim 12 Ln 5: --change [[a]] the current value--.
Claim 12 Ln 8: --valve to [[a]] the pressure corresponding--.
Claim 12 Ln 8-9: --primary pressure 
Claim 13 Ln 3: --from the pressure sensors--.
Claim 14 Ln 5: --compares [[a]] the traveling speed--.
Claim 14 Ln 7: --change [[a]] the current value--.
Claim 14 Ln 10: --valve to [[a]] the pressure corresponding--.
Claim 14 Ln 17: --change [[a]] the current value--.
Claim 14 Ln 20: --valve to [[a]] the pressure corresponding--.
Claim 15 Ln 5: --change [[a]] the current value--.
Claim 15 Ln 8: --valve to [[a]] the pressure corresponding--.
Claim 15 Ln 8-9: --primary pressure 
Claim 16 Ln 3: --from the pressure sensors--.
Claim 17 Ln 5: --change [[a]] the current value--.
Claim 17 Ln 8: --valve to [[a]] the pressure corresponding--.
Claim 18 Ln 5: --change [[a]] the current value--.
Claim 18 Ln 8: --valve to [[a]] the pressure corresponding--.
Claim 18 Ln 8-9: --primary pressure 
Claim 19 Ln 3: --from the pressure sensors--.
Claim 20 Ln 5: --change [[a]] the current value--.
Claim 20 Ln 8: --valve to [[a]] the pressure corresponding--.
Claim 20 Ln 8-9: --primary pressure 
Claim 21 Ln 3: --from the pressure sensors--.
Claim 22 Ln 3: --from the pressure sensors--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836. The examiner can normally be reached Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW WIBLIN/Examiner, Art Unit 3745

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745